

JOINDER AND CONFIRMATION OF SECURITY AGREEMENT
 
THIS JOINDER AND CONFIRMATION OF SECURITY AGREEMENT (this “Joinder”) is executed
as of February 13, 2006 by Iview Holding Corp., a Delaware corporation (“Iview
Holding”) (the “Joining Party”) and Creative Vistas, Inc., an Arizona
corporation (the “Parent”), Creative Vistas Acquisition Corp. (formerly A.C.
Technical Acquisition Corp.), an Ontario corporation (“Creative Vistas
Acquisition”), A. C. Technical Systems Ltd., an Ontario corporation (“A.C.
Ltd.”), Cancable Holding Corp., a Delaware corporation (“Cancable Holding”),
Iview Digital Video Solutions Inc., a federal Canadian corporation (“Iview”),
Cancable Inc., an Ontario corporation (“Cancable Canada”), and Cancable, Inc., a
Nevada corporation (“Cancable U.S.” and together with Parent, Creative Vistas
Acquisition, A.C. Ltd., Cancable Holding, Iview, Cancable Canada and Cancable
U.S., the “Original Credit Parties”) and delivered to Laurus Master Fund, Ltd.,
a Cayman Islands company (the “Purchaser”). Except as otherwise defined herein,
terms used herein and defined in the 2005 Securities Purchase Agreement (as
defined below) shall be used herein as therein defined.
 
W I T N E S S E T H:
 
WHEREAS, the Parent and the Purchaser have entered into a Securities Purchase
Agreement dated September 30, 2004 (as amended, modified or supplemented from
time to time, the “2004 Securities Purchase Agreement”) providing for the
execution of the Related Agreements (as defined in the 2004 Securities Purchase
Agreement);
 
WHEREAS, Cancable Canada, Cancable Holding and the Purchaser have entered into a
Securities Purchase Agreement dated December 31, 2005 (as amended, modified or
supplemented from time to time, the “2005 Securities Purchase Agreement”)
providing for the execution of the Related Agreements (as defined in the 2005
Securities Purchase Agreement);
 
WHEREAS, Iview, Parent, Iview Holding and the Purchaser have entered into a
Securities Purchase Agreement dated February 13, 2006 (as amended, modified or
supplemented from time to time, the “2006 Securities Purchase Agreement”)
providing for the execution of the Related Agreements;
 
WHEREAS, each of Parent, A.C. Ltd., Creative Vistas Acquisition, Cancable
Holding, Iview, Cancable Canada, Cancable US, Swanick and the Joining Party have
given an amended and restated guarantee dated February 13, 2006 in favour of
Purchaser (the “2006 Guarantee” and together with the 2006 Securities Purchase
Agreement, the “2006 Documents”);
 
WHEREAS, the Joining Party is a direct subsidiary of the Parent and desires, or
is required pursuant to the provisions of the 2005 Securities Purchase Agreement
and the 2006 Securities Purchase Agreement to become:
 

(a)  
an assignor under the master security agreement dated September 30, 2004 between
the Parent, A.C. Ltd., A.C. Technical Acquisition Corp. (now Creative Vistas
Acquisition), Cancable Holding, Iview, Cancable Canada and Cancable US in favour
of Purchaser (the “2004 Master Security Agreement”);

 

--------------------------------------------------------------------------------


 

(b)  
a pledgor under the share pledge agreement dated September 30, 2004 among the
Purchaser, A.C. Ltd., Swanick, A.C. Technical Acquisition Corp. (now Creative
Vistas Acquisition), Cancable Holding, Iview, Cancable Canada and Cancable US
(the “2004 Share Pledge Agreement”);

 

(c)  
a pledgor under the share pledge agreement dated September 30, 2004 between the
Purchaser and the Parent (the “CV Share Pledge Agreement”);

 

(d)  
an assignor under master security agreement dated December 31, 2005 between
Parent, A.C. Ltd., Creative Vistas Acquisition, Cancable Holding, Iview,
Cancable Canada and Cancable US in favour of Purchaser (the “2005 Master
Security Agreement”);

 

(e)  
a pledgor under the share pledge agreement dated December 31, 2005 among the
Parent, Creative Vistas Acquisition, Cancable Holding, Iview, Cancable Canada,
Cancable US and the Purchaser (the “2005 Share Pledge Agreement”).

 
NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Joining Party and the Original Credit Parties, the receipt and sufficiency
of which are hereby acknowledged, the Joining Party and the Original Credit
Parties hereby make the following representations and warranties to the
Purchaser and hereby covenant and agree with the Purchaser as follows:
 
NOW, THEREFORE, the Joining Party agrees as follows:
 

1.  
By this Joinder, the Joining Party becomes (i) an assignor for all purposes
under the 2004 Master Security Agreement, (ii) a pledgor for all purposes under
the 2004 Share Pledge Agreement; (iii) a pledgor for all purposes under the CV
Share Pledge Agreement; (iv) an assignor for all purposes under the 2005 Master
Security Agreement; and (v) a pledgor for all purposes under the 2005 Share
Pledge Agreement.

 

2.  
The Joining Party agrees that, upon its execution hereof, it will become an
Assignor under, and as defined in, the 2004 Master Security Agreement, and will
be bound by all terms, conditions and duties applicable to an Assignor under the
Master Security Agreement. Without limitation of the foregoing and in
furtherance thereof, as security for the due and punctual payment of the
Obligations (as defined in the 2004 Master Security Agreement), the Joining
Party hereby pledges, hypothecates, assigns, transfers and sets over and
delivers to the Purchaser and grants to the Purchaser a security interest in the
Collateral (as defined in the 2004 Master Security Agreement) if any, now owned
or, to the extent provided in the 2004 Master Security Agreement, hereafter
acquired by it.

 

3.  
The Joining Party agrees that, upon its execution hereof, it will become a
Pledgor under, and as defined in the 2004 Share Pledge Agreement, and will be
bound by all terms, conditions and duties applicable to a Pledgor under the 2004
Share Pledge Agreement. Without limitation of the foregoing and in furtherance
thereof, as security for the due and punctual payment of the Indebtedness (as
defined in the 2004 Share Pledge Agreement), the Joining Party hereby pledges,
hypothecates, assigns, transfers, sets over and delivers to the Purchaser and
grants to the Purchaser a security interest in all Collateral (as defined in the
2004 Share Pledge Agreement), if any, now owned or, to the extent provided in
the 2004 Share Pledge Agreement, hereafter acquired by it.

 
- 2 -

--------------------------------------------------------------------------------


 

4.  
The Joining Party agrees that, upon its execution hereof, it will become a
Pledgor under, and as defined in the CV Share Pledge Agreement, and will be
bound by all terms, conditions and duties applicable to a Pledgor under the CV
Share Pledge Agreement. Without limitation of the foregoing and in furtherance
thereof, as security for the due and punctual payment of the Indebtedness (as
defined in the CV Share Pledge Agreement), the Joining Party hereby pledges,
hypothecates, assigns, transfers, sets over and delivers to the Purchaser and
grants to the Purchaser a security interest in all Collateral (as defined in the
CV Share Pledge Agreement), if any, now owned or, to the extent provided in the
CV Share Pledge Agreement, hereafter acquired by it.

 

5.  
The Joining Party agrees that, upon its execution hereof, it will become an
Assignor under, and as defined in, the 2005 Master Security Agreement, and will
be bound by all terms, conditions and duties applicable to an Assignor under the
2005 Master Security Agreement. Without limitation of the foregoing and in
furtherance thereof, as security for the due and punctual payment of the
Obligations (as defined in the 2005 Master Security Agreement), the Joining
Party hereby pledges, hypothecates, assigns, transfers and sets over and
delivers to the Purchaser and grants to the Purchaser a security interest in the
Collateral (as defined in the 2005 Master Security Agreement) if any, now owned
or, to the extent provided in the 2005 Master Security Agreement, hereafter
acquired by it.

 

6.  
The Joining Party agrees that, upon its execution hereof, it will become a
Pledgor under, and as defined in the 2005 Share Pledge Agreement, and will be
bound by all terms, conditions and duties applicable to a Pledgor under the 2005
Share Pledge Agreement. Without limitation of the foregoing and in furtherance
thereof, as Security for the due and punctual payment of the Indebtedness (as
defined in the 2005 Share Pledge Agreement), the Joining Party hereby pledges,
hypothecates, assigns, transfers, sets over and delivers to the Purchaser and
grants to the Purchaser a security interest in all Collateral (as defined in the
2005 Share Pledge Agreement), if any, now owned or, to the extent provided in
the 2005 Share Pledge Agreement, hereafter acquired by it.

 

7.  
In connection with the grant by the Joining Party, pursuant to paragraphs 2, 3,
4, 5 and 6 above, of a security interest in all of its right, title and interest
in the Collateral (as defined in each of the 2004 Master Security Agreement, the
2004 Share Pledge Agreement, the CV Share Pledge Agreement, the 2005 Master
Security Agreement, and the 2005 Share Pledge Agreement) in favor of the
Purchaser, the Joining Party (i) agrees to deliver to the Purchaser, together
with the delivery of this Joinder, each of the items specified in Section 3 of
the 2004 Share Pledge Agreement, Section 3 of the CV Share Pledge Agreement and
Section 3 of the 2005 Share Pledge Agreement, (ii) agrees to execute (if
necessary) and deliver to the Purchaser such financing statements, in form
acceptable to the Purchaser, as the Purchaser may request or as are necessary or
desirable in the opinion of the Purchaser to establish and maintain a valid,
enforceable, first priority perfected security interest in the Collateral (as
defined in each of the 2004 Master Security Agreement, the 2004 Share Pledge
Agreement, the CV Share Pledge Agreement, the 2005 Master Security Agreement,
and the 2005 Share Pledge Agreement) owned by the Joining Party, (iii)
authorizes the Purchaser to file any such financing statements without the
signature of the Joining Party where permitted by law (such authorization
includes a description of the Collateral as “all assets and all personal
property, whether now owned and/or hereafter acquired” of the Joining Party all
assets and all personal property, whether now owned and/or hereafter acquired”
(or any substantially similar variation thereof)) and (iv) agrees to execute and
deliver to the Purchaser assignments of United States and Canada trademarks,
patents and copyrights (and the respective applications therefore) to the extent
requested by the Purchaser.

 
- 3 -

--------------------------------------------------------------------------------


 

8.  
Without limiting the foregoing, the Joining Party hereby makes and undertakes,
as the case may be, each covenant, representation and warranty made by, and as
(i) each Assignor pursuant to the 2004 Master Security Agreement and the 2005
Master Security Agreement, and (ii) each Pledgor pursuant to the 2004 Share
Pledge Agreement, the CV Share Pledge Agreement and the 2005 Share Pledge
Agreement, in each case as of the date hereof (except to the extent any such
representation or warranty relates solely to an earlier date in which case such
representation and warranty shall be true and correct as of such earlier date),
and agrees to be bound by all covenants, agreements and obligations of an
Assignor, and a Pledgor pursuant to (i) the 2004 Master Security Agreement, and
the 2005 Master Security Agreement, and (ii) the 2004 Share Pledge Agreement,
the CV Share Pledge Agreement and the 2005 Share Pledge Agreement, respectively,
and all other Related Agreements to which it is or becomes a party.

 

9.  
Schedule A to the Share Pledge Agreement, Schedule A to the CV Share Pledge
Agreement and Schedule A of the 2005 Share Pledge Agreement are hereby amended
by supplementing such Schedule with the information for the Joining Party
contained on Schedule A attached hereto as Annex I. In addition, Schedule A to
the 2004 Master Security Agreement and Schedule A to the 2005 Master Security
Agreement is hereby amended by supplementing such Schedule with the information
for the Joining Party contained on Schedule A attached hereto as Annex II.

 
NOW THEREFORE, the Original Credit parties agree as follows:
 

10.  
Each of the 2004 Master Security Agreement, 2004 Share Pledge Agreement, CV
Share Pledge Agreement, and the Debenture dated September 30, 2004 granted by
A.C. Ltd. in favour of the Purchaser (the “2004 Debenture” and together with the
2004 Master Security Agreement, the 2004 Share Pledge Agreement, the CV Share
Pledge Agreement, and the Related Agreements (as defined in the 2004 Securities
and Purchase Agreement), the “2004 Documents”) remain in full force and effect
and have not been terminated, discharged or released.

 

11.  
Each of the 2005 Master Security Agreement, the 2005 Share Pledge Agreement, the
2005 Securities and Purchase Agreement, the Debenture dated December 31, 2005
granted by Cancable Canada in favour of the Purchaser (the “2005 Debenture”) and
the Confirmation of Security and Joinder Agreement dated December 31, 2005
executed by Cancable Holding, Iview, Cancable USA, Cancable Canada, the Parent,
Creative Vistas Acquisition, A.C. Ltd., and the Purchaser (the “2005
Confirmation and Joinder” and together with the 2005 Master Security Agreement,
the 2005 Share Pledge Agreement, the 2005 Securities Purchase Agreement, the
2005 Debenture, and the Related Agreements (as defined in the 2005 Securities
Purchase Agreement), the “2005 Documents”) remain in full force and effect and
have not been terminated, discharged or released.

 
- 4 -

--------------------------------------------------------------------------------


 

12.  
The 2004 Master Security Agreement, the 2004 Share Pledge Agreement and CV Share
Pledge Agreement constitute legal, valid and binding obligations of each
Original Credit Party party thereto, enforceable against each Original Credit
Party in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization and other laws of general application limiting the
enforceability of creditors’ rights.

 

13.  
The 2005 Master Security Agreement and 2005 Share Pledge Agreement constitute
legal, valid and binding obligations of each Original Credit Party party
thereto, enforceable against each Original Credit Party in accordance with their
terms, subject to applicable bankruptcy, insolvency, reorganization and other
laws of general application limiting the enforceability of creditors’ rights.

 

14.  
The 2004 Master Security Agreement, 2004 Share Pledge Agreement, CV Share Pledge
Agreement and 2004 Debenture shall continue to constitute valid security for the
obligations of each Original Credit Party and the Joining Party to the Purchaser
under and pursuant to the 2004 Documents and shall constitute valid security for
the obligations of each Original Credit Party and the Joining Party to the
Purchaser under and pursuant to the 2005 Documents and the 2006 Documents.

 

15.  
The 2005 Master Security Agreement, 2005 Share Pledge Agreement and the 2005
Debenture shall continue to constitute valid security for the obligations of
each Original Credit Party and the Joining Party to the Purchaser under and
pursuant to the 2005 Documents and shall constitute valid security for the
obligations of each Original Credit Party and the Joining Party pursuant to the
2006 Documents.

 

16.  
This Joinder shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and permitted
assigns, provided, however, the Joining Party may not assign any of its rights,
obligations or interest hereunder or under the 2005 Securities Purchase
Agreement or any Related Agreement (as defined in the 2005 Securities Purchase
Agreement) without the prior written consent of the Purchaser or as otherwise
permitted by the 2005 Securities Purchase Agreement, or any Related Agreements
(as defined in the 2005 Securities Purchase Agreement). THIS JOINDER SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
PROVINCE OF ONTARIO. This Joinder may be executed in any number of counterparts,
each of which shall be an original, but all of which shall constitute one
instrument. In the event that any provision of this Joinder shall prove to be
invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Joinder which shall remain binding on all parties
hereto.

 

17.  
From and after the execution and delivery hereof by the parties hereto, this
Joinder shall constitute a “Related Agreement” for all purposes of the 2005
Securities Purchase Agreement and the 2006 Securities Purchase Agreement.

 

18.  
The effective date of this Joinder is February 13, 2006.

 
- 5 -

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
as of the date first above written.
 

   
CANCABLE HOLDING CORP.
 
   
By:
/s/ DOMINIC BURNS
     
Name: Dominic Burns
Title: President



 

   
IVIEW DIGITAL VIDEO SOLUTIONS INC.
 
   
By:
/s/ SAYAN NAVARATNAM
     
Name: Sayan Navaratnam
Title: President



 

   
CANCABLE INC.
 
   
By:
/s/ HEUNG HUNG LEE
     
Name: Heung Hung Lee
Title: Secretary



 

   
CANCABLE, INC.
 
   
By:
/s/ ROSS JEPSON
     
Name: Ross Jepson
Title: President and Secretary



 

   
CREATIVE VISTAS, INC.
 
   
By:
/s/ DOMINIC BURNS
     
Name: Dominic Burns
Title: President

 
- 6 -

--------------------------------------------------------------------------------


 

   
CREATIVE VISTAS ACQUISITION CORP.
(formerly A.C. Technical Acquisition Corp, Inc.)
 
   
By:
/s/ SAYAN NAVARATNAM
     
Name: Sayan Navaratnam
Title: President and Secretary



 

   
A.C. TECHNICAL SYSTEMS LTD.
 
   
By:
/s/ DOMINIC BURNS
     
Name: Dominic Burns
Title: President and Secretary



 

   
IVIEW HOLDING CORP.
 
   
By:
/s/ DOMINIC BURNS
     
Name: Dominic Burns
Title: President

 
Accepted and Acknowledged by:
 
LAURUS MASTER FUND, LTD.
 
 
By:
/s/ EUGENE GRIN
   
Name: Eugene Grin
Title: Director
 

 
- 7 -

--------------------------------------------------------------------------------



 
ANNEX I

 

--------------------------------------------------------------------------------


 

ANNEX II

 

--------------------------------------------------------------------------------


 


 


 


 


 


 
 


 